Citation Nr: 1046945	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability, including as secondary to the service-connected 
arthritis of the lumbar spine.  

2.  Entitlement to service connection for bursitis of the left 
shoulder disability, including as secondary to the service-
connected arthritis of the lumbar spine.  

3.  Entitlement to service connection for right elbow disability, 
including as secondary to the service-connected arthritis of the 
lumbar spine.  

4.  Entitlement to service connection for left elbow disability, 
including as secondary to the service-connected arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1964 and from January 1965 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

In a March 2010 decision, the Board determined that new and 
material evidence had been submitted to reopen the claims of 
service connection for disabilities of the shoulders and elbows, 
and remanded the issues for development and consideration on the 
merits.  This development has been completed.  


FINDINGS OF FACT

1.  A right shoulder disability, status post Mumford procedure, 
is attributable to service.  

2.  The Veteran does not have underlying pathology of the left 
shoulder.  

3.  The Veteran does not have underlying pathology of the right 
elbow.  

4.  The Veteran does not have underlying pathology of the left 
elbow.  



CONCLUSIONS OF LAW

1.  A right shoulder disability, status post Mumford procedure, 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, (2010).

2.  A left shoulder disability was not incurred or aggravated in 
active service and is not proximately due to, the result of, or 
aggravated by the service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, (2010); 38 C.F.R. §§ 3.310(a) (2006).  

3.  A right elbow disability was not incurred or aggravated in 
active service and is not proximately due to, the result of, or 
aggravated by the service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, (2010); 38 C.F.R. §§ 3.310(a) (2006).  

4.  A left elbow disability was not incurred or aggravated in 
active service and is not proximately due to, the result of, or 
aggravated by the service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, (2010); 38 C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated July 2004, November 2004, October 2006, 
and August 2007, informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b), as stated above.  The letters 
also notified the Veteran that that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded a VA examination in 
July 2010.  38 C.F.R. § 3.159(c)(4).  This examination is 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, examined the Veteran, provided findings in 
sufficient detail, and provided rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 
38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a Veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the Veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a Veteran before aggravation may be 
conceded, and these restrictions appear to have no basis in the 
Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the 
effective date of the revised regulation (October 10, 2006).  As 
such, the Board finds that the prior version of the regulation is 
more advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran was 
treated for right shoulder strain in July 1972.  Two years later, 
he was diagnosed as having left shoulder bursitis.  In November 
1976, the Veteran was diagnosed as having acute bursitis of the 
right elbow which, thereafter, resolved.  In September 1979, a 
diagnosis of bursitis was made for both shoulders.  

Post-service, in April 1982, the Veteran was afforded a VA 
examination which yielded diagnoses of arthralgia of the shoulder 
joints and arthralgia of the right elbow joint.  X-rays of both 
shoulders and elbows were normal.  

Private medical records of Dr. T.J.B., indicated that the Veteran 
reported left shoulder pain in September 1997.  It was later 
noted that the Veteran possibly had bursitis of the right 
shoulder in March 2002.  Subsequent June 2004 VA records 
documented complaints of right shoulder pain.  

October 2004 records of Dr. J.H. indicated that the Veteran had 
right shoulder pain.  The Veteran indicated that he previously 
had right shoulder problems in 1978 (during service).  In 
addition, the Veteran reported having an inservice car accident 
in which he injured his left shoulder.  X-rays of the shoulders 
appeared unremarkable.  The physician noted possible narrowing of 
the acromioclavicular joint of the right shoulder, but there 
wasn't anything significant.  

In July 2010, the Veteran was afforded a VA examination.  The 
claims file was reviewed, an examination was conducted, and X-
rays were performed.  The diagnosis was right shoulder, status 
post Mumford procedure which was conducted in 2005 due to 
persistent right shoulder discomfort.  The examiner indicated 
that there was no evidence to support a clinical diagnosis 
relative to the left shoulder, right elbow, or left elbow.  The 
examiner provided an opinion that the Veteran was experiencing a 
minimal disability from his right shoulder and no disability of 
the left shoulder, right elbow, or left elbow.  The examiner felt 
that there was inadequate documentation to relate the complaints 
of his shoulders or elbows to any incident which occurred during 
service.  Further, the examiner opined that neither the elbow nor 
shoulder complaints were related to the lumbosacral spine as the 
examiner was unaware of a condition of the low back that would 
cause any such relationship.  

Right Shoulder

In sum, the Veteran had inservice reports of right shoulder pain 
and a diagnosis of bursitis.  Post-service, he continued to 
report right shoulder pain, was diagnosed as possibly having 
bursitis on one occasion, and X-rays revealed narrowing of the 
acromioclavicular joint of the right shoulder.  He underwent 
surgery, a Mumford procedure, in 2005, for pain relief.  The 
diagnosis on current examination was right shoulder, status post 
Mumford procedure.  

Initially, the Board must assess the competence of the Veteran to 
report the onset of a right shoulder disorder and of his having 
right shoulder problems since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr and Washington, the Court noted that a Veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

The Veteran is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the his right 
shoulder.  The inservice treatment records confirm right shoulder 
complaints and diagnoses of right shoulder strain and bursitis.  
Thus, he is also credible in that regard.  Layno, 38 C.F.R. 
§ 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (involving a claim of service connection for 
paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the Veteran's behavior during 
and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The lack of corroboration does not, by itself 
render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 
at 1337 (Board must first "determine whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno; see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 
(lay person may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's statements to be credible.  The 
Board recognizes that the VA examiner felt that there was 
inadequate documentation to relate the complaints of his shoulder 
to any incident which occurred during service.  However, unlike 
the left shoulder and elbows, the Veteran has a current right 
shoulder disability.  This fact combined with the inservice 
diagnoses, the continuity of symptoms, and the necessity of a 
right shoulder surgical procedure, tends to establish an 
etiological connection between inservice diagnoses and events and 
the current diagnosis.  The Board finds that the competent 
evidence of record is in relative equipoise as to the matter of 
whether current right shoulder disability is attributable to 
service.  The evidence in this case is so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for right 
shoulder disability, status post Mumford procedure, on a direct 
basis is warranted.  As such, there is no need to consider 
secondary service connection. 

Left Shoulder, Right Elbow, and Left Elbow

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  The Court has stated in Clyburn 
v West, 12 Vet. App. 296, 301 (1999), that continued complaints 
of pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which the 
current pain can be connected by medical evidence.  Pain, alone, 
however, without a diagnosed or identifiable underlying 
condition, is not a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part, appeal dismissed in part sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can be 
considered a disability). 

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
see also Gilpin.  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau.  

The VA examiner concluded that there is no evidence to support a 
clinical diagnosis relative to the left shoulder, right elbow, or 
left elbow.  The examiner is competent to provide that opinion.  
Further ,the opinion is probative since it was based on a review 
of the claims file and an examination of the Veteran, to include 
X-rays.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  Unlike the 
right shoulder, there is no current pathology of the left 
shoulder, right elbow, or left elbow, and no current diagnoses 
relative to those joints.  The Veteran is competent to report 
that he has pain in those areas, but his opinion regarding the 
underlying pathology is not as probative as the VA examiner's 
opinion that there is no underlying pathology or diagnosis for 
his complaints.  It is not as probative because the VA opinion is 
based on medical expertise, the results of a physical 
examination, and X-rays.  Absent a current diagnosis, service 
connection is not warranted for left shoulder, right elbow, or 
left elbow disability.

Because the preponderance of the evidence shows that the Veteran 
does not have left shoulder, right elbow, or left elbow 
disability, service connection cannot be granted, and his claims 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for right shoulder disability, status post 
Mumford procedure, is granted.  

Service connection for left shoulder disability is denied.  

Service connection for right elbow disability is denied.  

Service connection for left elbow disability is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


